DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed June 21, 2021 has been fully considered and entered.
Response to Arguments
Applicant's arguments filed June 21, 2021 have been fully considered but they are not persuasive. 

	Regarding the rejection of claims 1-3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, which was set forth in the Office action mailed March 26, 2021; the rejection has been withdrawn in view of Applicant’s Arguments.

	Regarding the rejection of claims 4 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, which was set forth in the Office action mailed March 26, 2021; the rejection has been withdrawn in view of Applicant’s Arguments and corresponding amendments to claims 4 and 5.

Regarding the rejection of claims 1-11 and 13-20 under 35 U.S.C. 102(a)(1) as being anticipated by Logunov et al. (US 2014/0140090 A1):

The examiner agrees.  As explained in the rejection, the average attenuation of light comprising a wavelength from 450 nm to 650 nm is approximately 0.35 dB/m for a fiber drawn at a tension of 400 g, which corresponds to a spectral attenuation percent relative range of about 15% or less, of about 8% or less, and of about 3% or less, as illustrated in Figure 4A of Logunov et al.
Applicant Atty. Dkt. No. SP17-142traverses this ground of rejection because FIG. 4A and the disclosure of Logunov et al. do not establish that the spectral attenuation percent relative (SAPR) is about 15% or less. 
Applicant states that Figure FIG. 4A of Logunov et al. depicts attenuation loss as a function of wavelength for a light diffusing optical fiber drawn at 90 g and 400 g. See Logunov et al., para. [0082]. It is not contended that the 90 g draw tension meets the SAPR claim limitation. With respect to the 400 g draw tension, Applicant respectfully asserts that, even though the range of attenuation values appears small, the Logunov et al. does not provide the actual minimum and maximum values necessary to calculate the SAPR. Paragraph [0039] of the specification provides a definition of SAPR as "the 
The examiner disagrees.  The specification teaches that a spectral attenuation percent relative range of about 15% or less is provided by a generally flat spectral attenuation (see paragraph 40).
Figure 4A illustrates a generally flat spectral attenuation for the fiber drawn at 400 g (see Figure 4A, reproduced below).

    PNG
    media_image1.png
    289
    394
    media_image1.png
    Greyscale

The minimum and maximum values of attenuation (Loss, dB/m; see Figure 4A) for the wavelength range of 450 nm to 650 nm of a fiber drawn at 400 g tension provide a generally flat spectral attenuation as illustrated.  
Furthermore, the claim 1 recites “a wavelength of from about 450 nm to about 650 nm” and “a percent relative range of about 15% or less”.  The relative term “about” allows for values that are reasonably close to the claimed values, i.e. values that are a little more or a little less meet the claimed limitations.
Applicant asserts that, when the information provided in FIG. 4A is considered, the actual range is outside of the about 15% or less SAPR recited in claim 1. In annotated FIG. 4A (see page 11 of the arguments), Applicant utilized the measuring tool of Adobe Acrobat to demonstrate that the percent difference between the maximum and minimum attenuation values in the range of 450 nm to 650 nm is more than 15%, wherein the measurement values are relative to the page size, which was 8.5 in x 11 in.  Applicant uses the measuring tool to a SAPR of 18.9% for an attenuation minimum at 470 nm and a maximum at 645 nm, which they conclude is well outside the recited range.  
Paragraph 39 of the specification states “As used herein, "spectral attenuation percent relative range" defines the percent difference from a minimum to a maximum attenuation loss (for example, in units of dB/m) over a particular range of wavelengths.” The units are dB/m, which agrees with the units of attenuation (Loss, dB/m) as provided on the vertical axis in Figure 4A.  Applicant’s analysis, calculating inches for already provided dB/m values does not appear to be applicable.  
In Figure 4A, for the fiber drawn at 400 g tension, the minimum attenuation appears to be at approximately 450 nm, not 470 nm, and appears to be a value of approximately 0.31 dB/m, and the maximum attenuation for the claimed range appears to be at about 650 nm, and appears to be a value about 0.36 dB/m.  Both the minimum and maximum attenuation values fall between 0.3 dB/m and 0.4 dB/m on the vertical scale as illustrated in Figure 4A, thereby producing a generally flat attenuation graph within the claimed wavelength range.
Thus, the relative percent difference is                                 
                                    
                                        
                                            
                                                
                                                    0.36
                                                     
                                                    
                                                        
                                                            
                                                                
                                                                    d
                                                                    B
                                                                
                                                                
                                                                    m
                                                                
                                                            
                                                        
                                                    
                                                    -
                                                    0.31
                                                     
                                                    (
                                                    
                                                        
                                                            d
                                                            B
                                                        
                                                        
                                                            m
                                                        
                                                    
                                                    )
                                                
                                            
                                        
                                        
                                            (
                                            0.36
                                            +
                                            0.31
                                            )
                                            /
                                            2
                                        
                                    
                                    x
                                     
                                    100
                                    =
                                     
                                    14.9
                                    %
                                
                             , which falls within the claimed range.
As noted above, the claims define a wavelength range of about 450 nm to about 650 nm, and an SAPR of about 15% or less.  Applicant does not set hard limits on either the wavelength range or the SAPR range, as claimed, because the use of the relative term, “about”, indicates that values that are reasonably close to the values in the claims fall within the scope of the claims.
Thus, a lower maximum value of attenuation for a wavelength less than 645 nm, which would provide a lower SAPR, and wavelengths between 640 nm and 660 nm are reasonably considered to be about 650 nm.  The claims do not set precise limits for the wavelength range, and wavelength ranges that may be considered to be about 450 nm (i.e. 430-440 nm) to about 650 nm (640-660 nm) exist that have a smaller attenuation maximum limit, and thus a lower SAPR value.  
Additionally, the examiner is unaware of any teaching in Logunov et al. that teaches that the drawings are to scale, so Applicant’s use of the measuring tool of Adobe, which assumes that the drawings are to scale, is not necessarily accurate.  However, Applicant has also not set forth precise values and uses the relative term “about” in the claims, thereby indicating that values reasonably close to the claimed values fall within the scope of the claims.  
18.9% is about 15% on a scale of 0% to 100%. 
Finally, it is noted that the specification teaches that a generally flat attenuation (see paragraph 40 of the specification of the present application) provides for the claimed SAPR.  Figure 4A of Logunov et al. illustrates a generally flat attenuation.
Applicant states that to the extent that the Examiner takes issue with how Applicant calculated the SAPR from the limited disclosure of Logunov et al., Applicant respectfully asserts that this just demonstrates the unreliability of using the figure of Logunov et al. to reject Applicant's claims, and that in either case (reliance on FIG. 4A or no reliance on FIG. 4A), Logunov et al. does not anticipate claim 1. 
The examiner relied upon Applicant’s teaching that a generally flat spectral attenuation meets the claimed limitation range, wherein a generally flat spectral attenuation is illustrated in Figure 4A for a fiber drawn with a tension of 400 g, and as such is sufficient to produce a SAPR value of about 15% or less.
Applicant states that the Examiner appears to make an inherency argument based on the similarity of structure between the claimed light diffusing optical fiber and that of Logunov et al., and that the Examiner appears to argue that, because Logunov et al. broadly discloses the same structure, Logunov et al. would inherently disclose the SAPR limitation of claim 1. Applicant traverses because any prima facie case of anticipation by inherency based on structure is rebutted by the disclosure of Logunov et al. 
Applicant argues that Logunov et al. only discloses manipulation of the draw tension (and possibly the draw temperature in dependence on the draw tension), and that finer control over the SAPR can be provided by independently manipulating more variables, and because Logunov et al. does not disclose or suggest this control, Logunov et al. does not inherently anticipate claim 1 or it’s dependent claims 2-11. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., finer control over SAPR by independently manipulating variables) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant states that for the same reasons as with claim 1, the SAPR of 18.9% clearly cannot anticipate or render obvious the SAPR of about 8% or less and about 3% or less as recited in the claims.
The examiner disagrees.  The claims do not set hard limits for the claimed wavelength range or the claims SAPR values, wherein the relative term “about” is provided before the defined wavelength range and SAPR value.  Thus, values close to the claimed values fall within the scope of the claimed invention.  For example, a wavelength range from 500 nm to 600 nm may be considered to meet the claimed limitation of a wavelength range from about 450 nm to about 650 nm, wherein the spectral attenuation relative percent range for wavelengths from 500 nm to 600 nm is even less than the range from 450 nm to 650 nm as illustrated in Figure 4A.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Logunov et al. (US 2014/0140090 A1).
Regarding claims 1-3; Logunov et al. discloses a light diffusing optical fiber (12) comprising: 
a core (core 20; see Figures 2, and 3C); 
a cladding (cladding 40; see Figure 2) surrounding the core (20); 
an outer surface (outer surface; see paragraph 53); and 
a plurality of scattering structures (32; see Figure 2 and paragraphs 52 and 53) positioned within the core (20), the cladding, or both the core and the cladding, 
wherein the plurality of scattering structures (32) are configured to scatter guided light towards the outer surface (see paragraphs 52 and 53), 
such that light comprising a wavelength of from about 450 nm to about 650 nm diffusing through the outer surface along a diffusion length of the light diffusing optical fiber comprises a spectral attenuation percent relative range of about 15% or less (see Figure 4A, wherein the average attenuation of light comprising a wavelength from 450 nm to 650 nm is approximately 0.35 dB/m for a fiber drawn at a tension of 400 g, which corresponds to a spectral attenuation percent relative range of about 15% or less, of about 8% or less, and of about 3% or less, as illustrated in Figure 4A).  
Additionally, the examiner notes that the spectral attenuation percent relative range is a property that is inherent to the structure of an optical fiber.  Applicant has only defined an optical fiber having a core, a cladding, an outer surface, and a plurality of scattering structures, and has not defined any particular structure that further limits a spectral attenuation percent relative range.  Thus, it is presumed that any optical fiber meeting the claimed structural limitations inherently has a spectral attenuation percent relative range corresponding to the structure of the fiber.  
Regarding claims 4 and 5; Logunov et al. does not specifically state that the correlated color temperature of the light diffusing through the outer surface along the diffusion length of the light diffusing optical fiber comprises and average in the range from about 2500 K to about 8000 K or from about 5160 K to about 6000K and a change of correlated color temperature within ± 500 K or 420 K of the average, respectively.  However, these CCTs (correlated color temperature ranges) are inherent to the wavelength emission range disclosed by Logunov et al. (see Figure 4A, wherein wavelengths of 400 nm to 700 nm are disclosed).  Correlated color temperature is a measure of light source color.  The color temperature of a light source is the temperature of an ideal black-body radiator that radiates light of comparable hue to that of the light source.  The wavelength range of light defined in claim 1 is 450 nm to 650 nm, wherein this wavelength range is also disclosed by Logunov et al. (see Figure 4A).  Thus, Logunov et al. discloses light emission of the visible color spectrum between 450 nm (blue light) and 650 nm (orange light), including colors associated with the wavelengths there-between, which would necessarily correspond to correlated color temperatures comprising an average in the range of about 2500 K to about 8000 K, including values from about 5160 K to about 6000 K, which fall there-between, and a change of correlated color temperature within ± 500 K or 420 K of the average, respectively, since this is a measure of the color and the color is determined by the emitted wavelength.  
Regarding claim 6; the plurality of scattering structures comprise a plurality of gas-filled voids (voids 32, which may contain one or more gases; see Figure 2 and paragraphs 41 and 64).  
Regarding claim 7; the plurality of gas-filled voids (32) comprise a non-spherical taper shape (the voids may be elongated or stretched, thus form an elongated, non-spherical taper shape; see paragraph 54).  
Regarding claim 8; the plurality of gas-filled voids comprise a cross sectional size of from about 50 nm to about 10 µm (see paragraph 41).  
Regarding claim 9; the plurality of gas-filled voids comprise a length from about 1 mm to about 100 m (see paragraph 41).  
Regarding claim 10; an intensity of the light diffusing through the outer surface along the diffusion length of the light diffusing optical fiber (12) does not vary by more than about 30% (the light intensity is uniform along the length of the fiber illuminator; see paragraphs 43, 45, 53, and 80).  
Regarding claim 11; the plurality of scattering structures (32) are configured to scatter a portion of the guided light toward the outer surface of the light diffusing optical fiber (12) such that a portion of the guided light diffuses through the outer surface of the light diffusing optical fiber along the diffusion length of the light diffusing optical fiber to provide a scattering induced attenuation of about 50 dB/km or more (see paragraph 53).  
Regarding claim 13; Logunov et al. discloses a method for producing a light diffusing optical fiber (12) comprising: 
drawing the light diffusing optical fiber (12) from an optical fiber preform (preform; see paragraphs 73 and 74) in a draw furnace along a draw pathway (the optical fiber is inherently drawn in a draw furnace along a draw pathway), wherein drawing the light diffusing optical fiber (12) comprises: 
heating the optical fiber preform at a draw temperature (1900 oC to 2000 oC; see paragraph 74) within the draw furnace; and 
applying a draw tension (tension 90 g to 400 g; see paragraph 74; see Figure 4A and paragraph 82) to the light diffusing optical fiber such the light diffusing optical fiber (12) comprises: 
a core (20); 
a cladding (40) surrounding the core (20); 
an outer surface (the optical fiber inherently has an outer surface); and 
a plurality of scattering structures (32) positioned within the core (20), the cladding, or both the core and the cladding, 
wherein the plurality of scattering structures (32) are configured to scatter guided light towards the outer surface, such that light comprising a wavelength of from about 450 nm to about 560 nm (wavelengths, nm; see Figure 4A) diffusing through the outer surface along a diffusion length of the light diffusing optical fiber (12) comprises a spectral attenuation percent relative range of about 15% or less and a correlated color temperature of from about 2700 K to about 8000 K (CCTs, correlated color temperature ranges, are inherent to the wavelength emission range disclosed by Logunov et al.; see Figure 4A, wherein wavelengths of 400 nm to 700 nm are disclosed, and wherein correlated color temperature is a measure of light source color and the color temperature of a light source is the temperature of an ideal black-body radiator that radiates light of comparable hue to that of the light source.  The wavelength range 450 nm to about 560 nm is by Logunov et al.; see Figure 4A.  Thus, Logunov et al. discloses light emission of the visible color spectrum between 450 nm (blue light) and 650 nm (orange light), including colors associated with the wavelengths there-between, which would necessarily correspond to correlated color temperatures of about 25700 K to about 8000 K, including values which fall there-between, since this is a measure of the color and the color is determined by the emitted wavelength.)  
Regarding claim 14; the draw temperature is from about 1800 0C to about 2300 0C (see paragraph 74).  
Regarding claim 15; the draw tension is from about 1 gram to about 200 grams (see paragraph 74).  
Regarding claim 16; Logunov et al. discloses a method comprising:
June 7, 2016Appl. No.: TBAPreliminary AmendmentPage 6drawing a first light diffusing optical fiber (12) from an optical fiber preform (preform; see paragraphs 73 and 74) in a draw furnace along a draw pathway (the optical fiber is inherently drawn in a draw furnace along a draw pathway) at a first draw speed (drawing inherently occurs at a draw speed), wherein drawing the light diffusing optical fiber (12) comprises: 
heating the optical fiber preform at a first draw temperature (1900 oC to 2000 oC; see paragraph 74) within the draw furnace; and 
applying a first draw tension (tension 90 g to 400 g; see paragraph 74; see Figure 4A and paragraph 82) to the first light diffusing optical fiber such that the first light diffusing optical fiber (12) comprises: 
a core (20); 
a cladding (40) surrounding the core; 
an outer surface (optical fiber 12 inherently includes an outer surface); and 
a plurality of gas-filled voids (32) positioned within the core, the cladding, or both the core and the cladding, 
wherein the plurality of gas-filled voids comprise a first void volume fraction and a first average cross sectional size; 
directing light from a light source into the first light diffusing optical fiber such that a portion of the light diffuses through the outer surface of the first light diffusing optical fiber (12; see paragraphs 55 and 82); 
measuring a spectral attenuation percent relative range of the light diffusing through the outer surface of the first light diffusing optical fiber (12; see Figure 4A and paragraphs 79 and 82; wherein Logunov et al. teaches that the average spectral attenuation from 400 nm to 1100 nm was measured for fibers drawing at different tensions); 
drawing a second light diffusing optical fiber (Logunov et al. teaches that multiple optical fibers may be drawn and thus inherently discloses drawing a second light diffusing optical fiber; see paragraphs 100-103 for a summary of different optical fiber embodiments of fibers that may be drawn) from the optical fiber preform into the draw furnace along the draw pathway at a second draw speed (drawing an optical fiber inherently requires a draw furnace through which an optical fiber is drawn as it is pulled along a draw pathway at a draw speed, and the second fiber is inherently drawn at a second draw speed), wherein drawing the second light diffusing optical fiber comprises: 
heating the optical fiber preform at a second draw temperature within the draw furnace (the drawing is the same for each fiber preform and inherently requires heating the optical fiber preform at a draw temperature with a draw furnace); and 
applying a second draw tension (Logunov et al. discloses a plurality of drawing tensions and optical fibers having attenuations resulting therefrom; see paragraphs 74, 79-83, and 95) to the second light diffusing optical fiber such that the second light diffusing optical fiber (fiber 12, drawn at a second tension) comprises: 
a core (20); 
a cladding (40) surrounding the core; 
an outer surface (the fiber inherently includes an outer surface); and 
a plurality of scattering structures (32) positioned within the core, the cladding, or both the core and the cladding, wherein the plurality of scattering structures comprise a second void volume fraction and a second average cross sectional diameter and are configured to scatter guided light towards the outer surface (see paragraphs 41, 48, and 52-54), such that light comprising a wavelength of from about 450 nm to about 650 nm (see Figure 4A) diffusing through the outer surface along a diffusion length of the second light diffusing optical fiber (12) comprises a second spectral attenuation percent relative range that is about 15% or less and is less than the spectral attenuation percent relative range of the first light diffusing optical fiber (see Figure 4A; the average spectral attenuation is lower for fibers 12 drawn with higher draw tensions; see paragraph 82; see Figure 4A;  Figure 4A further illustrates that the attenuation percent relative range is about 15% or less for the optical fibers, and lower for fibers drawn at higher tensions, thus a second fiber drawn at a higher draw tension would have the claimed properties).
Additionally, the examiner notes that the process of claim 16 is a standard trial-and-error process routinely employed in the art to obtain optical fibers having desired properties.  
Regarding claim 17; the first draw tension (for example 90 g or 400 g in Figure 4A) is different than the second draw tension (for example 400 g or 90 g, respectively in Figure 4A) and the first draw temperature is different than the second draw temperature (this is inherently because the tension value is related to the furnace temperature; see paragraph 83).  
Regarding claim 18; at least one of the second draw tension (90g in Figure 4A) and the second draw temperature is lower than the first draw tension (400g in Figure 4A) and the first draw temperature, respectively.  
Regarding claim 19; at least one of the second draw tension (400g in Figure 4A) and the second draw temperature is higher than the first draw tension (90g in Figure 4A) and the first draw temperature, respectively.  
Regarding claim 20; wherein the second spectral attenuation percent relative range of the second light diffusing through the outer surface along the diffusion length of the second light diffusing optical fiber comprises about 8% or less (see the discussion with respect to claims 1-3 and 16 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Logunov et al. (US 2014/0140090 A1; hereafter Logunov ‘090) in view of Logunov et al. (US 2012/0275178 A1; hereafter Logunov ‘178).
Regarding claim 12; Logunov ‘090 does not disclose that the light diffusing optical fiber (12) further comprises a secondary scattering layer surrounding the core (20) and the cladding (40); and the secondary scattering layer comprises a base material and a scattering material and is configured such that a difference between a minimum and maximum scattering illumination intensity is less than 50% of the maximum scattering illumination intensity, for all viewing angles from about 40 to about 120 degrees.  
Logunov ‘178 teaches that a light diffusing optical fiber (50) may comprise a secondary scattering layer (72; see paragraph 74) surrounding a core (60) and a cladding (66), wherein the secondary scattering layer (72) comprises a base material (the base material is inherently required for contain solid particles, liquid droplets or gas bubbles)) and a scattering material (solid particles, liquid droplets, or gas bubbles) to provide uniform angular scattering.  
Thus, before the effective filing date  of the present invention, one of ordinary skill in the art would have found it obvious to further provide the optical fiber (12) of Logunov ‘090 with a secondary scattering layer surround the core (20) and the cladding (40), the secondary scattering layer comprising a base material and a scattering material and configured such that a difference between a minimum and maximum scattering illumination intensity is less than 50% of the maximum scattering illumination intensity, for all viewing angles from about 40 to about 120 degrees for the purpose of providing uniform angular scattering and thus uniform intensity, since one of ordinary skill could have combined the known elements with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874